      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 1 of 13




                   UNITED STATES DSICTRICT COURT
                    WESTERN DISCTRICT OF TEXAS
                        SAN ANTONIO DIVISION


RUSSELL ZINTER, et al;

            Plaintiffs,                      Case No.: 5:18-CV-680-FB-RBF

vs.

CHIEF JOSEPH SALVAGGIO, et al;

          Defendants.
________________________________/

        PLAINTIFFS’ OBJECTIONS TO MAGISTRATE-JUDGE’S
            REPORT AND RECOMMENDATION, ECF #62

      Now Come Plaintiffs, by and through their attorney, Solomon M. Radner and
Excolo Law, PLLC, and for their Objections, state as follows:
      − Objection Number 1: In the “Analysis” section under Factor 1, ECF # 62,
         page 6, the Magistrate-Judge fails to analyze evidence of Defendants’
         retaliation raised in Plaintiffs’ Motion, ECF #46.

      − Objection Number 2: In the “Analysis” section under Factor 1, ECF #62,
         pages 8-10, the Magistrate-Judge fails to analyze, discuss, or mention
         Plaintiff’s unlawful arrest claim in determining Plaintiffs’ ability to show

         success on the merits, despite its relevance to the instant motion for
         preliminary relief and it being raised in Plaintiffs’ Motion, ECF #46.
      − Objection Number 3: In the “Analysis” section under Factor 2, ECF #62,
         pages 10-11, the Magistrate-Judge fails to analyze, discuss, or mention

                                         1
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 2 of 13




          Plaintiffs’ “privacy” argument, based on established United States
          Supreme Court precedent raised in Plaintiffs’ Motion, ECF #46.

      − Objection Number 4: In the “Analysis” section under Factor 2, ECF #62,
          pages 10-11, the Magistrate-Judge fails to analyze, discuss, or mention
          Chief Salvaggio’s testimony discussing the personal and private

          information that he will indeed view if permitted to search Plaintiffs’ cell
          phones and electronic devices, on the Magistrate-Judge’s analysis of the
          threat of irreparable harm.
      The Magistrate-Judge’s failure to analyze the evidence and claims at the heart
of Plaintiffs’ motion was erroneous. While Plaintiffs acknowledge that this motion
is not dispositive of the case under Fed. R. Civ. P. 72, Plaintiffs suggest a de novo

review of the instant motion for preliminary relief due to the pervasive effect of the
stated objections on the entirety of the Report and Recommendation.
                                 INTRODUCTION

      Citizens of the United States of America have a constitutionally-protected
right to protest in public places. See Davidson v. City of Stafford, 848 F.3d 384, 393-
394 (5th Cir. 2017). Citizens also have the right to record public officials, including

the police, in public places while performing their duties. See Turner v. Driver, 848
F.3d 678, 687-688 (5th Cir. 2017). In this case, Plaintiffs, for engaging in
constitutionally protected conduct of protesting and/or gathering in a public space,

were subjected to either an arrest, and/or had their personal property confiscated,
and/or were criminally charged. In the police reports, Defendants demonstrate their
hostility and ill will toward Plaintiffs’ engagement in constitutionally-protected
                                          2
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 3 of 13




activity when they resort to persistent name-calling and ridicule. See ECF # 45-4,
45-5 (Exhibits C & D of Plas’ Motion for Preliminary Relief). Now, Defendants

want to search through the infinite and limitless amount of private information
contained on the average person’s cell phone, under the guise of criminal
investigation, for information they either already have or are requesting in bad faith.

The Fifth Circuit has explicitly noted that individuals have an expectation of privacy
in their cell phones, because they “are similar to a personal computer that is carried
on one’s peson” and contains “a wealth of private information, including emails, text
messages, call histories, address books, and subscriber numbers.” United States v.
Zavala, 541 F.3d 562, 577 (5th Cir. 2008). Plaintiffs object to the Magistrate-Judges
finding that their request for a preliminary injunction be denied for the reasons

contained herein and ask this court to sustain their objections and enjoin Defendants
from searching the electronic devices or any electronic accounts of the people
present for the protests which form the basis of this action.

Objection Number 1:
      On page 6 of ECF #62, the Magistrate-Judge wrote: “There are no specific
facts or other evidence in the record sufficient to show that Defendants initiated the
underlying state criminal prosecutions (against some but not all of Plaintiffs) to
retaliate against Plaintiffs (even in part) or deter them from engaging in protected
First Amendment activity.”

      However, Plaintiffs assert that they did provide evidence sufficient to support
their claim of retaliation for protected conduct. See generally, ECF #46 pages 4-14;
Exhibits B & C. Plaintiffs’ argument that Defendants retaliated against them for
                                          3
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 4 of 13




protected conduct is supported by the statements and facts contained in the police
report contained in Exhibits B & C of Plaintiffs’ motion. See Id., page 14, ¶ 1a. Not

only does the Magistrate-Judge not address Plaintiff’s argument that the police
reports should fall in the category of “not disputed” facts, he doesn’t even mention
the police reports at any point in his Report. The police reports are riddled with

instances where the police refer to the protestors with derogatory language in
response to their acts of engaging in the constitutionally protected conduct of
peaceful protesting. Plaintiffs point to this at several points in their motion and posit
that, due to the actions taken against Plaintiffs and the words used to describe
Plaintiffs, this evidence suggests that the Defendants wanted to punish Plaintiffs. See
Id., page 15, ¶ a.

      Plaintiffs have shown they were engaging in a constitutionally protected
activity of protesting public officials. Plaintiffs have provided evidence that suggests
that the bringing of criminal charges “was motivated at least in part by a purpose to
retaliate for or to deter that conduct,” Wilson v. Thompson, 593 F.2d 1375, 1387 (5th
Cir. 1979) (emphasis added), where the police reports demonstrate consistent name-
calling toward Plaintiffs, failed attempts to prosecute certain Plaintiffs with frivolous
charges, and the seizure of personal property without a good faith basis. Where
Plaintiffs’ allegations of bad faith and retaliation stem from the statements contained
in the police reports, Plaintiffs respectfully request this Honorable Court take
Plaintiffs proffered evidence into consideration in making their final determination
for preliminary relief.


                                           4
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 5 of 13




       Further, the fact remains that Salvaggio admitted in his hearing testimony that
as of now he has absolutely no evidence linking the plaintiffs to the threats he and

his department have been receiving. NONE. In fact his testimony was that the lack
of existing evidence is the reason he needs to examine all contents of all phones and
all emails from all people present at the protests: To find evidence of these threats

there, which he has no reason to believe even exists other than the fact that they were
at a protest. This is the very definition of a fishing expedition because the fact
remains that the only basis the police have as of now to be in possession of the
plaintiffs’ phones, know their identities, or know their email address is the mere fact
that they protested the police. This is further the very definition of retaliation for
protesting. Bottom line: The only ‘evidence’ that exists that suggests that any

plaintiffs are liable, is the fact that they protested.
Objection Number 2:
       On pages 8-10, the Magistrate-Judge determined that Plaintiff could not
prevail on the merits because they could not defeat the individual officers’
affirmative defense of qualified immunity. However, in making this determination
the Magistrate-Judge failed to analyze, discuss, or mention Plaintiff’s unlawful arrest

claim in determining Plaintiffs’ ability to show success on the merits, despite its
relevance to the instant motion for preliminary relief and it being raised in Plaintiffs’
Motion, ECF #46, pages 4-14, 16-17. The Magistrate-Judge only discusses the
warrant issue but does not consider that Plaintiffs allegation of unlawful arrest and
unlawful seizure of personal property were done without a warrant or probable cause
and also in retaliation for constitutionally protected conduct.
                                             5
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 6 of 13




      “The doctrine of qualified immunity protects government officials from
liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”
Club Retro LLC v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009) (citing Pearson v.
Callahan, 129 S. Ct. 808, 815, 172 L. Ed. 2d 565 (2009) (quotations omitted)). To

defeat a claim of qualified immunity, a plaintiff must first “claim that the defendants
committed a constitutional violation under current law” and second “he must claim
that the defendants’ actions were objectively unreasonable in light of the law that
was clearly established at the time of the cations complained of.” Id. at 194. To be
clearly established, “[a] case on point in not required; rather the central concept is
that of fair warning: [t]he law can be clearly established despite notable factual

distinctions . . ..” Trent v. Wade, 776 F.3d 368, 383 (5th Cir. 2015).
      In this case, the Exhibits to Plaintiffs’ Motion for Preliminary Injunction
provides sufficient facts to support the allegations for each claim contained therein.
Defendant Officers unlawfully arrested or detained plaintiffs, unlawfully seized their
property and unlawfully retaliated against them. The violations claimed by Plaintiffs
are objectively unreasonable under constitutional standards. The Fourth Amendment
right to be free from an arrest without probable cause is clearly established. Club
Retro LLC, at 206. The Fourth and Fourteenth Amendment rights “to be free from
malicious prosecution, false arrest, and bodily harm” are clearly established. Eugene
v. Alief Indep. Sch. Dist., 65 F.3d 1299, 1305 (5th Cir. 1995) (citing e.g., Shaw v.
Garrison, 467 F.2d 113, 120 (5th Cir. 1972)). Finally, it is clearly established that
the Fourth Amendment requires a search warrant before property can be seized.
                                           6
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 7 of 13




Franco v. Kluge, 2015 U.S. Dist. LEXIS 47954, at * 36 (W.D. Tex. Apr. 13, 2015).
Plaintiffs allege that Defendant Officers did not have probable cause or a warrant for

any of the charges, arrests, or seizures or any other actions taken with regard to
Plaintiffs constitutionally protected conducted described herein. (See Doc. 3).
Therefore, Plaintiffs can rebut Defendants claim of qualified immunity at this stage

of the proceedings and request this Honorable Court take Plaintiffs’ evidence into
consideration.
      Further, the videos prove unequivocally that Salvaggio’s testimony was
untruthful in several regards. First, the videos unequivocally prove that when Brown
was arrested, it was a false arrest because at no time did he do anything that
conceivably could have been interpreted as interfering with law enforcement.

Salvaggio’s testimony that Brown was interfering and “lording over” the officers
who were arresting another person is clearly contradicted by video which shows that
Brown was standing at a distance while recording the arrest, and even more, obeying
the officers orders to back up when he was arrested. Second, the police footage
clearly showed that the both the police reports and Salvaggio falsely claimed that
Bailey was blocking the door by impeding a member of the public from entering the
building. This too is clearly refuted by the footage introduced which shows that
Bailey did not impede her ability whatsoever to enter the building. Salvaggio even
admitted that the city has a policy to detain people who refuse to identify as
witnesses, even though this blatantly unconstitutional because such refusal is in
conformity with Texas law, as is quite clear by now having been briefed repeatedly.


                                          7
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 8 of 13




      Also, the footage introduced shows another important fact: that the defendants
were misdealing to the courts when arguing to the court that they need all the

subpoenas in this case. Up until the hearing, they claimed they needed the subpoenas
in furtherance of the prosecutions against Brown and Bailey. However, not only are
these prosecutions demonstrably vexatious based on the introduced footage, but

footage of exactly what transpired is already in the hands of the police so what could
possibly be gained by reading all of Mr. brown’s emails or examining his phone?
Nothing! It was not until the hearing that Salvaggio told us the truth about why these
items were really seized, why these people were arrested/detained, and why
everyone’s emails and texts need to be read by the police: To establish that the
plaintiffs are members of this cabal of anti-government anarchists who want to

overthrow the government, for which there currently exists not a shred of supporting
evidence other than the fact that they participated in a constitutionally protected
protest. These lies eliminate the cloak of qualified immunity.

Objection Number 3 & 4:
      The Magistrate-Judge fails to consider evidence and arguments of the risk of
an extreme invasion of privacy proffered by Plaintiffs and corroborated by Chief
Salvaggio’s testimony into his consideration of irreparable harm.
      First, in the “Analysis” section under Factor 2, ECF #62, pages 10-11, the
Magistrate-Judge fails to analyze, discuss, or mention Plaintiffs’ “privacy”

argument, based on established United States Supreme Court precedent raised in
Plaintiffs’ Motion, ECF #46.


                                          8
      Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 9 of 13




      Second, in the “Analysis” section under Factor 2, ECF #62, pages 10-11, the
Magistrate-Judge fails to analyze, discuss, or mention Chief Salvaggio’s testimony

discussing the personal and private information that he will indeed view if permitted
to search Plaintiffs’ cell phones and electronic devices, on the Magistrate-Judge’s
analysis of the threat of irreparable harm, despite finding the Chief’s testimony

“credible.” See pages 4, 8, 11-12.
      Plaintiffs’ believe that allowing the Defendants to gain access to their cell
phones would be an uncorrectable “invasion into the privacies of life,” as described
by the Supreme Court originally in Boyd v. United States, 116 U.S. 616, 630 (1886)
and applied to contemporary technology in Riley v. California, 134 S. Ct. 2473,
2494-2495, 189 L. Ed. 2d 430, 452 (2014). In his testimony, Chief Salvaggio

confirmed the extent to which Plaintiffs’ privacy would be violated. He testified that
he would read personal texts and emails sent and received by Plaintiffs. See
Testimony of Chief Salvaggio. Every email and text sent or received from Plaintiffs
cell phone or electronic device is far beyond the scope of what Defendants claim
they need to properly “investigate” Plaintiffs. The Magistrate-Judge, instead of
addressing Plaintiffs legitimate privacy argument, hypothesizes that “one could
easily imagine a situation where one or more of the cell phones seized here does not
contain much or any personal or confidential information.” ECF #62, Page 11.
Plaintiffs object that this imagined scenario is at odds with the reality of the type of
information kept on cell phones as pronounced by the Fifth Circuit in Zavala, and is
not a proper response to Plaintiffs’ privacy argument.


                                           9
     Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 10 of 13




      Further, Plaintiffs do not believe that expert evidence is required to show that
allowing Defendants to randomly search through all the contents on the seized

electronic devices would be an overwhelming invasion of privacy that would cause
irreparable harm. Plaintiffs find it hard to imagine a scenario where the Court would
permit an all-out investigation of another source of personal information, like an

individual’s pile of mail. While there may be some pieces of mail in there that don’t
contain personal or confidential information, that surely does not permit the
government to make that determination throughout the course of their own
investigation into the contents of your personal mail. Where Chief Salvaggio
explicitly testified that he would look at personal texts and emails contained in
Plaintiffs electronics, and the Magistrate-Judge did not properly weigh Plaintiffs

argument of irreparable harm, Plaintiffs ask this court to take Plaintiffs privacy
argument into consideration.
      The fact remains that Supreme Court precedent establishes that cell phones
contain the privacies of life and Salvaggio wants to invade that by reading all emails
and texts, including private ones among spouses, as he admitted in his testimony, all
in a desperate Hail Mary to hopefully find some evidence that the plaintiffs in this
case, who merely protesting the police, are members of anarchists groups with
criminal intentions of overthrowing the government. Such a conspiracy theory is not
only patiently absurd, but the defendants cannot point to a single shred of evidence
that any of the plaintiffs are actually members of this unknown, nameless, faceless
group, which may very well only exist in Salvaggio’s imagination.
                                  CONCLUSION
                                         10
     Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 11 of 13




      WHEREFORE, Plaintiff respectfully requests of this Honorable Court enter
an Order sustaining Plaintiff’s Objections to the Magistrate-Judge’s Report and

Recommendation, ECF #62, enjoin Defendants from searching the electronic
devices or any electronic accounts of the people present for the protests which form
the basis of this action. Further, the Court need only look at the warrants submitted,

the police reports, and Salvaggio’s testimony to be able to conclude unequivocally
that not a single shred of evidence exists to support Salvaggio’s wild conspiracy
theory and also that the only basis Salvaggio has to make such an absurd claim as of
now is that the plaintiffs were members of a constitutionally protected protest.
      Plaintiffs suggested a very reasonable request at the conclusion of the hearing
based on the defendants’ drastic bait and switch technique employed by the

defendants to claim they needed the subpoenaed records: First they claimed it was
in furtherance of the existing prosecutions, then at the hearing it became about this
cabal of rebels. Plaintiffs suggested and reiterate that the following be ordered:
      - The warrants are quashed for both the devices and also for the Google
          email accounts of the plaintiffs
      - The devices are immediately returned to counsel for the devices’ owners
      - Counsel will then produce all footage related to these events
      - New warrants are to be created requesting the IP addresses and identifying
          information of any YouTube accounts who made threats on the plaintiffs’
          YouTube pages
      In other words, Plaintiffs don’t object to the police going after the people
making threats; in fact we WANT the police to! But if, for example looking at the
                                             11
     Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 12 of 13




defendants’ Exhibit 2 from the hearing, a YouTube subscriber named “Skorp
Kitsan” posts the chief’s address and description of his home on James Springer’s

YouTub page, the police should seek the IP address and identifying information of
“Skorp Kitsan” but are in no way entitled to read every single email ever sent to
James Springer merely because “Skorp Kitsan” left that comment on James Springer

YouTube page, and such a request can in no way be made in good faith.
      More examples are the comments made for which the police should seek the
commenters’ information are: YouTube user “Cubicle Bear” ECF #48-5 pg 1 of 13,
“Nikos Katsaros” ECF #48-5 pg 2 of 13, “Robert Adams” ECF #58-5 pg 5 of 13,
“rockit730” ECF #48-5 pg 6 of 13, “Shawn R” ECF #48-5 pg 10 of 13. All these
comments were made by people who are currently unknown. Salvaggio admitted
that not a shred of evidence exists to link any of these comments or any of these
threats to any of the plaintiffs, other than his wild conspiracy theory. The fact
remains that the police can easily get a warrant for the IP addresses and identifying

information of the people leaving these comments without also asking for a warrant
to be able to read every single email ever sent by James Springer simply because
these crazy people left their crazy comments on James Springer’s YouTube page.

So, let the police get warrants for YouTube to produce all identifying information of
YouTube users “Cubicle Bear”, “Nikos Katsaros”, “Robert Adams”, “rockit730”,
“Shawn R” and all others who made threats, without also being permitted to have a

warrant to read every email ever sent or received by the people upon whose YouTube
pages these comments were made.


                                         12
       Case 5:18-cv-00680-FB-RBF Document 63 Filed 11/02/18 Page 13 of 13




        Put another way, the Leon Valley police have a facebook page. If someone
with the facebook name “Cop HaterZZZ 1” were to leave a threat on that page, the

appropriate response would be to get a warrant for the information of “Cop
HaterZZZ”, not to get a warrant for every message ever sent or received by the Leon
Valley Police facebook page. Yet that is exactly what the police are attempting to do

in this case. Such an argument is offensive to the Fourth Amendment and to general
American principles and should not in any way shape or from be allowed.
        Finally, there exists no reason whatsoever for the police to be permitted to
gain access to every single cell phone seized simply because they were present at a
protest, and no argument can be made for such a position.


                                       Respectfully submitted,
                                       EXCOLO LAW, PLLC
Dated: November 2, 2018                /s/ Solomon M. Radner
                                       Solomon M. Radner (admitted pro hac vice)
                                       Attorney for Plaintiff
                                       26700 Lahser Rd., Suite 401
                                       Southfield, MI 48033
                                       (866) 939-2656
                                       sradner@excololaw.com

                          CERTIFICATE OF SERVICE

     Undersigned hereby states that on the 2nd day of November 2018, he caused
     the foregoing document to be filed electronically with the United States
     District Court and that a copy of said document was sent to all counsel of
     record through the Court’s CM/ECF electronic filing system.

                               /s/ Solomon M. Radner

1
    A FICTIONAL FACEBOOK USER!
                                         13
